Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/12/2022, with respect to the previous objection to the specification have been fully considered and are persuasive.  Applicant has amended the specification to present the limitations found in the originally filed claim 16.  The previous objection to claim 9 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 5/12/2022, with respect to the previous objection to claim 9 have been fully considered and are persuasive.  Applicant has amended claim 9 to obviate the issue.  The previous objection to claim 9 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 5/12/2022, with respect to the previous 112(b) rejections of claims 1, 5, 7, 9, 14, 16-17 have been fully considered and are persuasive.  Applicant has canceled claim 5 and amended the other claims to obviate the issue (Examiner notes that while Applicant technically addressed the 112 issue pertaining to “generally”, “substantially” has been used to replace “generally” and also is relative terminology).  The previous 112(b) rejections to claims 1, 5, 7, 9, 14, 16-17 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 5/12/2022, with respect to the previous 112(d) rejection of claim 8 have been fully considered and are persuasive.  Applicant has canceled claim 8.  The previous 112(d) rejection of claim 8 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 5/12/2022, with respect to the previous 102 rejection rejection of claim 1 under Anim-Mensah have been fully considered and are persuasive.  Applicant has amended claim 1 reciting an “open” wash system, which Examiner considers Anim-Mensah to be contained within the confines of a housing/cabinet.  The previous 102 rejection of claim 1 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7, 9-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a fixed, non-immersible, lifting assembly” on line 6.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 2-3, & 6, wash tank 16, basket holder frame 28, actuator rods 32, lift rod connector 34, lift rod 36, bearing block 38.  see specification, [0027]-[0028]), and to Examiner’s best understanding, the “lifting assembly” appears to correspond to actuator rods 32, lift rod connector  34, lift rod 36, and bearing block 38.  Examiner however, notes that only the bearing block 38 is fixed (with respect to the wash tank 16), and Examiner does not consider bearing block 38 itself would constitute a “lifting assembly” by itself.  The same issue applies to claim 20.  
Claims 13-14 recite “at least one” regarding the various structural elements.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures chemical feed line 23, drain line/valve 26, external water line 47, auto fill valve 48, chemical supply/reservoirs 68a & 68b), and Examiner is not clear to the plurality of said structural elements for a single washing system.  Examiner notes that Applicant’s Figure 7 depicts an “installation” of the silverware washing systems, which is a plurality of the washing systems and not an individual washing system per se.  The claimed invention is a single washing system.  
Claim 16 recites a particular monitoring of the DC motor by the controller, including its relative position and electrical load.  Examiner has reviewed Applicant’s disclosure (see Applicant’s specification, [0019], [0050]) did not identify support for these controller limitations.  Applicant may clarify where in the disclosure this is supported if Applicant disagrees.    

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7, 9-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 1, 3, & 20 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “ergonomically” in claim 9 is a relative term which renders the claim indefinite. The term “ergonomically” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Examiner’s Comment
Examiner notes the 112(a) rejection above, but references previously cited Tornado (DE 477995) for pertinence to the claimed inventions of claims 1 & 20 (see Tornado’s Figure 1).
   
Regarding features of the dependent claims, Examiner has cited Dunn et al. (US 20110186081, “Dunn”).  Dunn teaches a support cleaning system which is pertinent to the various structural elements recited in claims 11-15, 17-19  (see Figures 15-16, control panel 18, overflow line 32, heating element 36, temperature sensor 38, temperature switch 40, drain line 42 inlet line 64, controller 88, inlet valve 90, outlet valve 92.  [0045]-[0051]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hrubetz et al. (US 20110214698) teaches a parts washer (see Figures 1-3, 6-7).  Walker (US 3320963) teaches a parts cleaning tank (see Figure 1).  Dotterer et al. (US 2940459) teaches a mount dipping machine (see Figure 1).  Sheldon (US 4911190) teaches an article cleaning machine (see Figure 1).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718